Cardozo, J.
I concur with Judge Brady, that, under the provisions of the present statute, the transfer made in this case cannot affect the rights of the lienor; but I differ entirely from his views of the effect of the decision in the case of Miner v. Hoyt. I think that case is an authority for the proposition that, under the acts of 1830 and 1832, the owner would be entitled to be allowed for all demands he held against the builder at the time the attested account was served, provided they were such as might have been set off in an action brought by the builder himself. I think a careful and critical analysis of the case will show this to be the fact.
Judgment affirmed.